Case 5:17-cv-00123-RWS-CMC Document 246 Filed 09/27/19 Page 1 of 2 PageID #: 5936



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

   HEALTH CHOICE ALLIANCE LLC, EX                  §
   REL ON BEHALF OF UNITED STATES                  §
   OF AMERICA AND 31 STATES (AR; CA;               §    CIVIL ACTION NO. 5:17-CV-00123-RWS-
   CO;CT; DE; DC; FL; GA; HI; IL; IN; IA;          §    CMC
   LA; MD; MA; MI; MN; MT; NV; NH; NJ;             §
   NM; NY; NC; OK; RI; TN; TX; VT; VA;             §
   WA);                                            §
                                                   §
                                                   §
                   Plaintiff,                      §
                                                   §
   v.                                              §
                                                   §
   ELI LILLY AND COMPANY, INC., VMS                §
   BIOMARKETING,     COVANCE, INC.,                §
   UNITED BIOSOURCE CORPORATION,                   §
   HEALTHSTAR CLINICAL EDUCATION                   §
   SOLUTIONS LLC, COVANCE MARKET                   §
   ACCESS SERVICES, INC.,                          §
                                                   §
                   Defendants.                     §


                                         FINAL JUDGMENT
          Pursuant to the Court’s order dismissing the case, the Court hereby enters Final Judgment.

   Accordingly, it is

          ORDERED that that Health Choice’s claims on behalf of the United States are

   DISMISSED WITH PREJUDICE, Health Choice’s claims on behalf of the 31 States are

   DISMISSED WITHOUT PREJUDICE and the United States’s claims are DISMISSED

   WITHOUT PREJUDICE.

          All other claims for relief are DENIED AS MOOT.

          The Clerk of the Court is directed to close this case.

          It is so ORDERED.
Case 5:17-cv-00123-RWS-CMC Document 246 Filed 09/27/19 Page 2 of 2 PageID #: 5937




         SIGNED this 27th day of September, 2019.



                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
